Case 0:18-cv-62593-DPG Document 121 Entered on FLSD Docket 04/12/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA


   FEDERAL TRADE COMMISSION,

                 Plaintiff,
                                                          Case No.: 18-cv-62593-DPG
          vs.

   SIMPLE HEALTH PLANS LLC, a Florida limited
   liability company, et al.,

                 Defendants.


          PLAINTIFF FEDERAL TRADE COMMISSION’S STATUS REPORT
      REGARDING DEFENDANT DORFMAN’S PURPORTED EXPERT WITNESSES

         In anticipation of the preliminary injunction hearing scheduled for April 16, 2019,

  Plaintiff Federal Trade Commission (“FTC” or “Commission”) hereby submits this Status

  Report regarding the two purported expert witnesses from whom Defendant Steven Dorfman has

  requested taking live testimony at this hearing. As of the filing of this report, Dorfman has still

  failed to disclose the information required by the Court’s scheduling order and the Federal Rules

  of Civil Procedure.

         1.      In its February 8, 2019 Scheduling Order, the Court required Dorfman to “file

  with the Court and serve on FTC’s counsel any answering pleadings, affidavits, motions, expert

  reports or declarations or legal memoranda no later than March 25, 2019.” (D.E. 76 at 1).

         2.      Dorfman did not file any expert reports by March 25, 2019.

         3.      On April 2, 2019, Dorfman’s counsel indicated to the FTC by email that he

  intended to seek leave to present the testimony of unidentified experts at the hearing and that he

  would share those witnesses’ contact information and CVs “concurrently with seeking that relief

  so as to avoid unnecessarily publishing that information.” (Attachment A, April 2 email).

                                                   1
Case 0:18-cv-62593-DPG Document 121 Entered on FLSD Docket 04/12/2019 Page 2 of 4



         4.      In his April 3, 2019 Motion to Allow Live Witness Testimony (D.E. 108),

  Dorfman identified his two purported experts as Professor Samuel Bray and Dr. Linda Gorman.

  In footnote 4 of that motion, Dorfman represented that he would “provide the witness’ contact

  information to the FTC concurrently with filing this motion.”

         5.      Dorfman did not send Bray and Gorman’s CVs and contact information to the

  FTC concurrently with the filing of the motion.

         6.      On April 4, 2019, having not received the purported experts’ CVs, contact

  information, or the information required by Fed. R. Civ. P. 26(a)(2), including reports, opinions,

  or the bases of any such opinions from Dorfman, the FTC requested it from his counsel.

  (Attachment B, April 4 email).

         7.      Dorfman still has not provided the FTC any information regarding Bray and

  Gorman, nor has he filed an expert report from either of them. For these reasons, and the reasons

  articulated more fully in the FTC’s opposition to Dorfman’s Motion to Allow Live Witness

  Testimony (D.E. 114), the FTC continues to believe that Dorfman should not be permitted to

  present live testimony from Bray or Gorman at the April 16 preliminary injunction hearing.


  Dated: April 12, 2019                 Respectfully submitted,

                                        ALDEN F. ABBOTT
                                        General Counsel

                                        /s/ Elizabeth C. Scott
                                        ELIZABETH C. SCOTT, Special Bar No. A5501502
                                        escott@ftc.gov; (312) 960-5609
                                        JAMES H. DAVIS, Special Bar No. A5502004
                                        jdavis@ftc.gov; (312) 960-5611
                                        JOANNIE WEI, Special Bar No. A5502492
                                        jwei@ftc.gov; (312) 960- 5607

                                        Federal Trade Commission
                                        230 S. Dearborn Street, Suite 3030

                                                    2
Case 0:18-cv-62593-DPG Document 121 Entered on FLSD Docket 04/12/2019 Page 3 of 4



                               Chicago, Illinois 60604
                               Telephone: (312) 960-5634
                               Attorneys for Plaintiff
                               FEDERAL TRADE COMMISSION




                                        3
Case 0:18-cv-62593-DPG Document 121 Entered on FLSD Docket 04/12/2019 Page 4 of 4




                                CERTIFICATE OF SERVICE

  I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this April 12,
  2019, by the Notice of Electronic Filing, and was electronically filed with the Court via the
  CM/ECF system, which generates a notice of filing to all counsel of record.



                                                    /s/ Elizabeth C. Scott
                                                    ELIZABETH C. SCOTT
                                                    Special Bar No. A5501502
